28 So. 3d 906 (2009)
Antonio JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-4075.
District Court of Appeal of Florida, Fifth District.
December 29, 2009.
Rehearing Denied February 15, 2010.
Antonio L. Johnson, Jasper, pro se.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Asay v. State, 769 So. 2d 974, 989 (Fla.2000) (holding postconviction claims procedurally barred when they were not raised on direct appeal, but could have been).
SAWAYA, COHEN and JACOBUS, JJ., concur.